DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 impact of a bale against a bale kicker (emphasis added).  Rather, Applicant’s disclosure appears to teach a pressure associated with contact of the bale with a bale kicker (see paragraph [0086]).  Further, it is not reasonable to regard contact and impact as synonymous in the context.  Therefore, the claim term impact fails to comply with the written description requirement.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5,10 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2009/0223196) in view of Rogers (US 4,362,097).
Regarding claims 1 and 10, Smith teaches:
A system for determining the weight of a round bale, the system comprising: 
a sensor carried by a farm implement configured for determining a pressure during the ejection of a round bale from the farm implement (Fig. 5, No 72; paragraphs [0009] and [0028]); and 
a processor configured to process data obtained by the sensor and determine the weight of the round bale as it is being ejected from the farm implement (Fig. 5, No. 70; paragraphs [0009] and [0028]).
Smith do not explicitly teach that the sensor is continuously determining changes in pressure associated with operation of a bale ejection assembly while said bale ejection assembly is in motion throughout a bale ejection cycle and while a round bale is in motion through said bale ejection assembly during the process of ejecting said round bale from the farm implement.
Rogers, similarly, teaches an apparatus and method for weighing a round bale.  Specifically, Rogers teach a method wherein a pressure sensor is used to give a constant indication of weight during a bale ejection cycle (col. 3, lines 18-57).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the constant pressure and weight measurement, as taught by Rogers, to the baler of Smith in order to provide constant visual weight indication to the operator (see Rogers at col. 3, line 54 to col. 4, line 2).



Regarding claims 5, Smith and Rogers teach all the elements of claim 1 as detailed above.  Smith further teaches a system wherein the sensor is configured for communication with a hydraulically actuated bale ejection assembly (paragraphs [0009] and [0028]).

Regarding claims 21, Smith and Rogers teach all the elements of claim 5 as detailed above.  Smith further teaches a method wherein the pressure is associated with a bale kicker (paragraphs [0009] and [0028]).  

Regarding claims 22, Smith and Rogers teach all the elements of claim 1 as detailed above.  Smith further teaches a system wherein the method wherein the processor is configured to process data obtained by the pressure sensor throughout a bale ejection cycle (paragraph [0028; the controller monitors ramp pressure as well as ramp position during ejection in order to obtain accurate bale weight).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (US 6,457,295) and Rogers (US 4,362,097) as applied to claim 10 above, and further in view of Smith (US 2009/0223196).

Regarding claims 13, Arnold and Rogers teach all the elements of claim 10 as detailed above.  Rogers further teaches a method wherein the pressure is a pressure associated with an impact of the round bale against a bale kicker while said round bale and bale kicker are in motion (col. 3, lines 18-57; the pressure is associated with the bale making contact and impacting the bale assembly during bale ejection).
Arnold and Rogers do not explicitly teach a method wherein the pressure is a pressure associated with a bale kicker.
Smith, similarly, teaches baler with a weighing device and method.  Smith further teaches a method wherein the pressure is a hydraulic pressure associated with a bale kicker (paragraphs [0009] and [0028]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the hydraulic pressure sensing to weigh bale as it is being ejected, according to Smith, in the apparatus of Arnold in so that the “weight is 

Regarding claims 14, Arnold, Rogers and Smith teach all the elements of claim 13 as detailed above.  Smith further teaches a method wherein the pressure is a hydraulic pressure associated with a bale kicker (paragraphs [0009] and [0028]).  

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed March 29, 2021 with respect to claims 1,4-5,10 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652.  The examiner can normally be reached on Mon, Wed-Fri 6-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JCM/Examiner, Art Unit 2864   

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864